Citation Nr: 1532581	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty for training from August to November 1990, and on active service from May 1991 to June 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  A November 2009 rating decision, in pertinent part, denied the PTSD claim and a TDIU.  An April 2010 rating decision denied the hypertension claim.

In November 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The Board observes that, in November 2014, the Board awarded a 40 percent rating for service-connected degenerative joint disease with spondylosis of the lumbar spine effective January 15, 2011.  A March 2015 AOJ rating decision implemented the Board's decision.  In April 2015, the Veteran submitted a statement stylized as a notice of disagreement (NOD) with respect to the effective date of award and disability rating assigned.  The Board construed the April 2015 filing as a motion for reconsideration, which was addressed in a July 2015 decision.

The Board further observes that, in July 2015, the Veteran appears to have raised a service connection claim for a gastrointestinal disorder.  See Documents submitted by the Veteran in July 2015.  The Board has no jurisdiction over this claim, which has not been considered the AOJ in the first instance.  The issue, therefore, is referred to the AOJ for appropriate action. 

This claim has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Board regrets any further delay in adjudicating these claims, but finds that additional development is necessary.  

The Veteran has reported that VA prescribed him medication for hypertension between 1993-95.  See VA Examination Report dated February 2010.  The earliest VA treatment record associated with the claims folder is dated in 2006.  The case, therefore, must be remanded to obtain the VA clinic records as reported by the Veteran.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran his dates of VA treatment since his discharge from service in 1993, to include the VA facility(ies) that reportedly prescribed him hypertension medication between 1993-95.  The AOJ should ensure that any identified VA records between 1993 and 2006 are associated with the claims folder.  The AOJ should also associate with the claims folder the Veteran's VA treatment records since August 2013.

2.  Thereafter, the AOJ should determine whether any additional, relevant records have been associated with the claims folder and, if so, the AOJ should consider whether any additional development, or addendum opinions reviewing this evidence, is warranted.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

